Name: Commission Implementing Directive (EU) 2016/317 of 3 March 2016 amending Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC as regards the official label of seed packages (Text with EEA relevance)
 Type: Directive_IMPL
 Subject Matter: criminal law;  means of agricultural production;  marketing;  technology and technical regulations
 Date Published: 2016-03-05

 5.3.2016 EN Official Journal of the European Union L 60/72 COMMISSION IMPLEMENTING DIRECTIVE (EU) 2016/317 of 3 March 2016 amending Council Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC as regards the official label of seed packages (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (1), and in particular Article 21a thereof, Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (2), and in particular Article 21a thereof, Having regard to Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (3), and in particular Article 27 thereof, Having regard to Council Directive 2002/55/EC of 13 June 2002 on the marketing of vegetable seed (4), and in particular Article 45 thereof, Having regard to Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (5), and in particular Article 24 thereof, Having regard to Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (6), and in particular Article 24 thereof, Whereas: (1) Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC lay down rules as regards the official labelling of seed packages. (2) In recent years some cases of fraudulent use of official labels have been detected. The security of the official labels should therefore be improved, in line with the currently available technical knowledge, to ensure that such fraudulent practices are avoided. In this view, and in order to allow the competent authorities to better record and control the printing, distribution and use of individual official labels by operators, and to track seed lots, the security of the official labels should be improved by introducing an officially assigned serial number in the official labels of basic seed, certified seed, commercial seed and mixtures of seed, and also in the label and document provided in the case of seed not certified, harvested in another Member State. (3) Directives 66/401/EEC, 66/402/EEC, 2002/54/EC, 2002/55/EC, 2002/56/EC and 2002/57/EC should therefore be amended accordingly. (4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DIRECTIVE: Article 1 Amendments to Directive 66/401/EEC Directive 66/401/EEC is amended as follows: (1) Annex IV is amended as follows: (a) in Section (A)(I)(a), the following point 2a is inserted: 2a. Officially assigned serial number.; (b) in Section (A)(I)(b), the following point 3a is inserted: 3a. Officially assigned serial number.; (c) in Section (A)(I)(c), the following point 2a is inserted: 2a. Officially assigned serial number.; (2) Annex V is amended as follows: (a) in Section (A), the following indent is inserted after the first indent:  officially assigned serial number,; (b) in Section (C), the following indent is inserted after the first indent:  officially assigned serial number,. Article 2 Amendments to Directive 66/402/EEC Directive 66/402/EEC is amended as follows: (1) Annex IV is amended as follows: (a) in Section (A)(a), the following point 2a is inserted: 2a. Officially assigned serial number.; (b) in Section (A)(b), the following point 2a is inserted: 2a. Officially assigned serial number.; (2) Annex V is amended as follows: (a) in Section (A), the following indent is inserted after the first indent:  officially assigned serial number,; (b) in Section (C), the following indent is inserted after the first indent:  officially assigned serial number,. Article 3 Amendments to Directive 2002/54/EC Directive 2002/54/EC is amended as follows: (1) Annex III is amended as follows: In Section (A)(I), the following point 2a is inserted: 2a. Officially assigned serial number.; (2) Annex IV is amended as follows: (a) in Section (A), the following indent is added after the first indent:  officially assigned serial number,; (b) in Section (C), the following indent is added after the first indent:  officially assigned serial number,. Article 4 Amendments to Directive 2002/55/EC Directive 2002/55/EC is amended as follows: (1) Annex IV is amended as follows: In Section (A)(I), the following point 2a is inserted: 2a. Officially assigned serial number.; (2) Annex V is amended as follows: (a) in Section (A), the following indent is inserted after the first indent:  officially assigned serial number,; (b) in Section (C), the following indent is inserted after the first indent:  officially assigned serial number,. Article 5 Amendment to Directive 2002/56/EC In Section (A) of Annex III to Directive 2002/56/EC, the following point 2a is inserted: 2a. Officially assigned serial number. Article 6 Amendments to Directive 2002/57/EC Directive 2002/57/EC is amended as follows: (1) Annex IV is amended as follows: (a) in Section (A)(a), the following point 2a is inserted: 2a. Officially assigned serial number.; (b) in Section (A)(b), the following point 3a is inserted: 3a. Officially assigned serial number.; (2) Annex V is amended as follows: (a) in Section (A), the following indent is inserted after the first indent:  officially assigned serial number,; (b) in Section (C), the following indent is inserted after the first indent:  officially assigned serial number,. Article 7 Transposition 1. Member States shall adopt and publish, by 31 March 2017 at the latest, the laws, regulations and administrative provisions necessary to comply with this Directive. They shall forthwith communicate to the Commission the text of those provisions. They shall apply those provisions from 1 April 2017. When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made. 2. Member States shall communicate to the Commission the text of the main provisions of national law which they adopt in the field covered by this Directive. Article 8 Entry into force This Directive shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Article 9 Addressees This Directive is addressed to the Member States. Done at Brussels, 3 March 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ 125, 11.7.1966, p. 2298/66. (2) OJ 125, 11.7.1966, p. 2309/66. (3) OJ L 193, 20.7.2002, p. 12. (4) OJ L 193, 20.7.2002, p. 33. (5) OJ L 193, 20.7.2002, p. 60. (6) OJ L 193, 20.7.2002, p. 74.